
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 65
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Durbin submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Celebrating the birth of Abraham Lincoln
		  and recognizing the prominence the Declaration of Independence played in the
		  development of Abraham Lincoln’s beliefs.
	
	
		Whereas Abraham Lincoln, the 16th President of the United
			 States, was born of humble roots on February 12, 1809, in Hardin County,
			 Kentucky;
		Whereas Abraham Lincoln rose to political prominence as an
			 attorney with a reputation for fairness, honesty, and a belief that all men are
			 created equal and that they are endowed by their Creator with certain
			 unalienable rights;
		Whereas Abraham Lincoln was elected and served with
			 distinction in 1832 as a captain of an Illinois militia company during the
			 Black Hawk War;
		Whereas Abraham Lincoln was elected to the Illinois
			 legislature in 1834 from Sangamon County and was successively reelected until
			 1840;
		Whereas Abraham Lincoln revered the Declaration of
			 Independence, forming the motivating moral and natural law principle for his
			 opposition to the spread of slavery to new States entering the Union and to his
			 belief in slavery’s ultimate demise;
		Whereas Abraham Lincoln was elected in 1846 to serve in
			 the United States House of Representatives, ably representing central
			 Illinois;
		Whereas Abraham Lincoln re-entered political life as a
			 reaction to the passage of the Kansas-Nebraska Act in 1854, which he
			 opposed;
		Whereas Abraham Lincoln expounded on his views of natural
			 rights during the series of debates with Stephen A. Douglas in 1858, declaring
			 in Charleston, Illinois that natural rights were enumerated in the
			 Declaration of Independence, the right to life, liberty and the pursuit of
			 happiness, and these views brought Lincoln into national
			 prominence;
		Whereas Abraham Lincoln, through a legacy of courage,
			 character, and patriotism, was elected to office as the 16th President of the
			 United States on November 6, 1860;
		Whereas Abraham Lincoln believed the Declaration of
			 Independence to be the anchor of American republicanism, stating on February
			 22, 1861, during an address at Independence Hall in Philadelphia, Pennsylvania
			 that, I have never had a feeling politically that did not spring from
			 the sentiments embodied in the Declaration of Independence … I have often
			 inquired of myself, what great principle or idea it was that kept this
			 Confederacy so long together. It was not the mere matter of separation of the
			 Colonies from the motherland; but that sentiment in the Declaration of
			 Independence which gave liberty, not alone to the people of this country, but,
			 I hope, to the world, for all future time. It was that which gave promise that
			 in due time the weight would be lofted from the shoulders of
			 men;
		Whereas, upon taking office and being thrust into the
			 midst of the Civil War, President Abraham Lincoln wrote the Emancipation
			 Proclamation, freeing all slaves in southern States that seceded from the Union
			 on January 1, 1863;
		Whereas, on November 19, 1863, Abraham Lincoln dedicated
			 the battlefield at Gettysburg, Pennsylvania with the Gettysburg Address, which
			 would later be known as his greatest speech, that harkened back to the promises
			 of the Declaration of Independence in the first sentence: Four score and
			 seven years ago, our fathers brought forth, on this continent, a new nation,
			 conceived in Liberty, and dedicated to the proposition that all men are created
			 equal;
		Whereas Abraham Lincoln was reelected to the presidency on
			 November 8, 1864, by 55 percent of the popular vote;
		Whereas Abraham Lincoln gave the ultimate sacrifice for
			 his country, dying 6 weeks into his second term on April 15, 1865;
		Whereas the year 2009 will be the bicentennial anniversary
			 of the birth of Abraham Lincoln, and the United States will observe 2 years of
			 commemorations beginning February 12, 2008; and
		Whereas all Americans could benefit from studying the life
			 of Abraham Lincoln as a model of achieving the American Dream through honesty,
			 integrity, loyalty, and a lifetime of education: Now, therefore, be it
		
	
		That Congress—
			(1)requests that the President issue a
			 proclamation each year recognizing the anniversary of the birth of President
			 Abraham Lincoln and calling upon the people of the United States to observe
			 such anniversary with appropriate ceremonies and activities; and
			(2)encourages State and local governments and
			 local educational agencies to devote sufficient time to study and appreciate
			 the reverence and respect Abraham Lincoln had for the significance and
			 importance of the Declaration of Independence in the development of American
			 history, jurisprudence, and the spread of freedom around the world.
			
